United States Court of Appeals
                        For the First Circuit


Nos. 15-2571; 16-1964

                        VICTOR GARCIA GARCIA,

                             Petitioner,

                                 v.

                   JEFFERSON B. SESSIONS, III,
             Attorney General of the United States,

                             Respondent.


                            ERRATA SHEET

     The opinion of this Court, issued on May 3, 2017, is amended
as follows:

     In the footnote of the cover page, "Fed. R. App. P. 4(c)(2)"
is replaced with "Fed. R. App. P. 43(c)(2)"
- 2 -